DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-25 and 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al USPN 10,983,771 in view of Chung et al USPN 11,347,487.
Regarding claims 1, 14 and 27
Hegarty et al teaches 
detecting, at runtime, an instruction in a first type that attempts to access a private member of a second type (column 6, line 53, in an embodiment, class metadata 207 includes metadata for the class, such as version number(s), number of entries in the constant pool, number of fields, number of methods, access flags (whether the class is public, private, final, abstract, etc.), an index to one of the class information structures 203 of the constant table 201 that identifies the present class, an index to one of the class information structures 203 of the constant table 201 that identifies the superclass (if any), and so forth);
evaluating one or more nestmate criteria to determine whether the first type and the second type are within a same nest, wherein a nest host corresponding to the nest specifies each nest member corresponding to the nest, and wherein each nest member corresponding to the nest specifies an association with the nest (column 7, line 18, in an example where the descriptor represents a type of the field, the descriptor identifies the type of data held by the field. In an embodiment, a field can hold a basic type, an object, or an array. When a field holds a basic type, the descriptor is a string that identifies the basic type (e.g., “B”=byte, “C”=char, “D”=double, “F”=float, “I”=int, “J”=long int, etc.). When a field holds an object, the descriptor is a string that identifies the class name of the object (e.g. “L ClassName”). “L” in this case indicates a reference, thus “L ClassName” represents a reference to an object of class ClassName. When the field is an array, the descriptor identifies the type held by the array. For example, “[B” indicates an array of bytes, with “[” indicating an array and “B” indicating that the array holds the basic type of byte. However, since arrays can be nested, the descriptor for an array may also indicate the nesting. For example, “[[L ClassName” indicates an array where each index holds an array that holds objects of class ClassName. In some embodiments, the ClassName is fully qualified and includes the simple name of the class, as well as the pathname of the class. For example, the ClassName may indicate where the file is stored in the package, library, or file system hosting the class file 200);
responsive to determining that a particular nestmate criterion, of the one or more nestmate criteria, is not met, determining that the first type and the second type are not within the same nest (column 29, line 43, determining whether the construct represented by the current node is associated with a non-denotable type may be based on various different criteria. One criteria that may be used includes determining whether the current node is annotated with any type at all. If the current node is annotated with a type (explicit or inferred), then the compiler may determine that the construct is not associated with a non-denotable type. Else if the current node is not annotated with any type, and the type attribution processes of FIGS. 8A-B have been performed, then the compiler may determine that the construct is associated with a non-denotable type. Additionally or alternatively, another criteria that may be used includes determining whether the current node is annotated with information indicating that a non-denotable type is associated with the construct. If the current node has such annotation, then the compiler may determine that the construct is associated with a non-denotable type. Else if the current node does not have such annotation, then the compiler may determine that the construct is not associated with a non-denotable type). Hegarty et al teaches type and nesting but doesn’t teach explicitly responsive to determining that the first type and the second type are not within the same nest: recording or displaying data identifying the particular nestmate criterion that has not been met and throwing an access error, however Chung et al teaches (column 16, line 40,  In one or more embodiments, a first type of a first module is “accessible” to a second type of a second module if (1) the second module reads the first module, and (2) the first module exports or opens the first type (or a package including the first type). (An additional requirement for accessibility may require that the first type is declared as being public. A compiler or runtime environment 113 strictly enforces the accessibility of modules. A particular type is not allowed to access another type that is not accessible to the particular type. If a type of one module references another type of another module that is not accessible, then the compiler or runtime environment 113 causes an error to be thrown. The compiler or runtime environment 113 verifies that the accessibility requirements are satisfied prior to compiling or executing the modules). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recording of data and throw error. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into converting source code to virtual machine instructions includes mapping source code functionality from the language to virtual machine functionality that utilizes underlying resources, such as data structures).

Regarding claims 2, 5, 15, 18, 28 and 31
Hegarty et al teaches 
determining that the particular nestmate criterion has not been met comprises determining that a nest host nominated by the first type is unresolvable, and wherein the data identifying the particular nestmate criterion that has not been met comprises an exception indicating that the nest host nominated by the first type is unresolvable (column 10, line 50, to load a class, the class loader 107 parses the class file 200 corresponding to the class and determines whether the class file 200 is well-formed (meets the syntactic expectations of the virtual machine 104). If not, the class loader 107 generates an error. For example, in Java the error might be generated in the form of an exception which is thrown to an exception handler for processing. Otherwise, the class loader 107 generates the in-memory representation of the class by allocating the run-time constant pool 304, method code 305, and field and method data 306 for the class within the per-class area 303.

Regarding claims 3, 16 and 29
Hegarty et al teaches 
 determining that the particular nestmate criterion has not been met comprises determining that a nest host nominated by the first type is resolvable, and wherein the nest host nominated by the first type does not include a nest member attribute and wherein the data identifying the particular nestmate criterion comprises data indicating that the nest host nominated by the first type does not include a nest member attribute (column 21, line 5, In some embodiments, a data repository 628 includes a candidate set of target type selection processes 632. Each of the candidate set of target type selection processes are associated with one or more attributes of inferred non-denotable types 612. An attribute of an inferred non-denotable type 612 may include a category of the inferred non-denotable type. Additionally or alternatively, an attribute of an inferred non-denotable type 612 may include other characteristics, such as whether an inferred non-denotable type 612 is associated with a super-type, whether an inferred non-denotable type 612 is associated with multiple components that are denotable types, whether an inferred non-denotable type 612 is associated with a bound, and/or whether an inferred non-denotable type 612 is associated with a particular group or sequence of denotable types. Where a particular construct 604 is associated with an inferred non-denotable type 612, a target type selection process is selected, from the candidate set of target type selection processes, based on one or more attributes of the inferred non-denotable type 612).

Regarding claims 4, 6, 8, 17, 19, 21, 30, 32 and 34
Hegarty et al teaches
determining that the particular nestmate criterion has not been met comprises determining that a nest host nominated by the first type is resolvable, and that a nest member attribute of the nest host nominated by the first type does not include the first type and wherein the data identifying the particular nestmate criterion that has not been met comprises data indicating that the nest member attribute of the nest host nominated by the first type does not include the first type (column 7, line 15, In an example where the descriptor represents a type of the field, the descriptor identifies the type of data held by the field. In an embodiment, a field can hold a basic type, an object, or an array. When a field holds a basic type, the descriptor is a string that identifies the basic type (e.g., “B”=byte, “C”=char, “D”=double, “F”=float, “I”=int, “J”=long int, etc.). When a field holds an object, the descriptor is a string that identifies the class name of the object (e.g. “L ClassName”). “L” in this case indicates a reference, thus “L ClassName” represents a reference to an object of class ClassName. When the field is an array, the descriptor identifies the type held by the array. For example, “[B” indicates an array of bytes, with “[” indicating an array and “B” indicating that the array holds the basic type of byte. However, since arrays can be nested, the descriptor for an array may also indicate the nesting. For example, “[[L ClassName” indicates an array where each index holds an array that holds objects of class ClassName. In some embodiments, the ClassName is fully qualified and includes the simple name of the class, as well as the pathname of the class. For example, the ClassName may indicate where the file is stored in the package, library, or file system hosting the class file 200).

Regarding claims 7, 20 and 33
Hegarty et al teaches
determining that the particular nestmate criterion has not been met comprises determining that a nest host nominated by the second type is resolvable, and that a nest member attribute of the nest host nominated by the second type does not include the second type and wherein the data identifying the particular nestmate criterion that has not been met comprises data indicating that the nest member attribute of the nest host nominated by the second type does not include the second type (column 20, line 43, In some embodiments, a quality condition is checked at a use site. The check is performed on each use of a program element. Such checks are referred to as “use-site checks.” Use-site checks generally generate an error and/or warning for each incorrect use of the same program element. Hence, use-check checks may generate multiple errors and/or warnings associated with the same program element. Further, use-site checks are generally implemented based on the types (explicit or inferred) that are associated with the constructs 604 based on the set of code 602. As an example, a first set of operations may form a use-site check for a type Foo. A second set of operations (which may be related or unrelated to the first set of operations) may form a use-site check for another type Bar. If a particular portion of code associates the type Foo with a variable x, then a compiler employs the first set of operations to perform a use-site check on the type of the variable x. However, if the particular portion of code associates the type Bar with the variable x, then the compiler employs the second set of operations to perform a use-site check on the type of the variable x.  In one or more embodiments, a target type selection process 632 includes a set of operations for selecting one or more target types associated with an inferred non-denotable type 612 of a construct 604. A target type is a denotable type that is used, in lieu of an inferred non-denotable type of a particular construct 604, for evaluating a quality condition 630 associated with the particular construct 604).

Regarding claims 9, 22 and 35
Hegarty et al teaches
determining that the particular nestmate criterion has not been met comprises determining a security policy preventing the first type from being a nestmate with the second type, and wherein the data identifying the particular nestmate criterion that has not been met comprises a description of the determined security policy (column 18, line 64, in one or more embodiments, an error and/or warning 618 is a communication from a compiler and/or IDE 614 to a user indicating that one or more quality conditions, of a quality checking process, is not satisfied. An error and/or warning 618 may but does not necessarily identify which quality conditions are not satisfied. An error and/or warning 618 may but does not necessarily identify which position within a set of code 602 failed to satisfy a quality condition. In some embodiments, an error prevents successful compilation of a set of code 602, while a warning does not prevent successful compilation of a set of code 602. Which quality conditions are mandatory and thereby generate errors, and which quality conditions are recommended and thereby generate warnings, may be established by the program of a compiler and/or IDE 614. Additionally or alternatively, which quality conditions are mandatory and thereby generate errors, and which quality conditions are recommended and thereby generate warnings, may be customizable by a user. As further used herein, the terms “error” and “warning” are interchangeable). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prevention and security. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into to prevent types with security and prevent them to not be changed without any reason and avoid ambiguity. 

Regarding claims 10-11, 23-24 and 36-37
Hegarty et al teaches
wherein determining that the particular nestmate criterion has not been met comprises determining that the first type has a version number pre-dating use of run-time nests, and wherein the data identifying the particular nestmate criterion that has not been met comprises (a) a name of the first type and (b) a version number of the first type (column 4, line 5, in an embodiment, the computing architecture 100 includes source code files 101 that contain code that has been written in a particular programming language, such as Java, C, C++, C#, Ruby, Perl, and so forth. Thus, the source code files 101 adhere to a particular set of syntactic and/or semantic rules for the associated language. For example, code written in Java adheres to the Java Language Specification. However, since specifications are updated and revised over time, the source code files 101 may be associated with a version number indicating the revision of the specification to which the source code files 101 adhere. The exact programming language used to write the source code files 101 is generally not critical) and (column 6, line 53, in an embodiment, class metadata 207 includes metadata for the class, such as version number(s), number of entries in the constant pool, number of fields, number of methods, access flags (whether the class is public, private, final, abstract, etc.), an index to one of the class information structures 203 of the constant table 201 that identifies the present class, an index to one of the class information structures 203 of the constant table 201 that identifies the superclass (if any), and so forth). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate version number to distinguished from one to another. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into to different types with different version number with variation and similar features so they can be identified with version number and its new features. 

Regarding claims 12, 25 and 38
Rejection of claims 1, 14 and 27 are incorpoted and further claim recite similar limitation therefore rejected under same rationale. 


Allowable Subject Matter
Claims 13, 26 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
US 10367822 B2 Buckley et al teaches Restrictive Access Control For Modular Reflection
US 11,182,191 B2 Panse et al teaches Nested Host Manager in a Hyper Converged Infrastructure 
US 11157242 B2 Gray et al teaches Systems, Methods, And Apparatuses For Local Web Components Development Within A Cloud Based Computing Environment

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL KHATRI/            Primary Examiner, Art Unit 2191